

EXHIBIT 10.1


AMENDMENT NO. EIGHT
TO
AMENDED AND RESTATED
PRIVATE LABEL CREDIT CARD PLAN AGREEMENT
BETWEEN COMENITY BANK
AND
STAGE STORES, INC.
SPECIALTY RETAILERS, INC.


THIS AMENDMENT NO. EIGHT (“Amendment No. 8”) to that certain AMENDED and
RESTATED PRIVATE LABEL CREDIT CARD PLAN AGREEMENT entered into as of the 8th day
of August, 2012 and effective as of the 1st day of August 2012 (“Agreement”)
among Stage Stores, Inc. (“SSI”) and Specialty Retailers, Inc. (“SRI”) (with SSI
and SRI hereinafter collectively referred to as “Stage”) and Comenity Bank
(formerly known as World Financial Network Bank) (“Bank”), is entered into by
and between Bank and SSI on the _11th__ of April, 2019 (the “Amendment No. 8
Effective Date”).


WHEREAS, Stage and Bank previously entered into the Agreement pursuant to which,
among other things, Stage requested Bank to, and Bank agreed to, extend credit
to qualifying individuals in the form of private label open-ended credit card
accounts for the purchase of Goods and/or Services from Stage through designated
Sales Channels and to issue Credit Cards to qualifying individuals under the
Stage Nameplates.


WHEREAS, SRI, the wholly owned operating subsidiary of SSI and currently the
employer of all Stage employees, signed the Agreement solely for purposes of
Section 13.1(a) of the Agreement, thereby agreeing that the Amended and Restated
Private Label Credit Card Program Agreement dated March 5, 2004 by and among
SSI, SRI and Bank was terminated in its entirety upon the full execution of the
Agreement and thereby terminating SRI’s status as a separate party to the
Agreement effective August 1, 2012.


WHEREAS, SSI and Bank entered into Amendment No. One to the Agreement effective
as of February 1, 2013, Amendment No. Two to the Agreement effective as of
February 13, 2014 (no longer in effect), Amendment No. Three to the Agreement
effective as of May 4, 2014 (no longer in effect), Amendment No. Four to the
Agreement effective as of March 28, 2016, Amendment No. Five to the Agreement
effective as of August 11, 2017 (the “Gordmans Amendment”), Amendment No. 6 to
the Agreement effective as of December 12, 2017 and Amendment No. 7 to the
Agreement effective as of December 22, 2017.


WHEREAS, SSI and Bank now desire to amend the Agreement as set forth herein.


NOW, THEREFORE, in consideration of the terms and conditions hereof, and for
other good and valuable consideration, the receipt of which is hereby mutually
acknowledged by the parties, SSI and Bank agree as follows:


1.
Definitions; References. Capitalized terms not otherwise defined in this
Amendment No. 8 are used herein as defined in the Agreement.



2.
Measurement Periods and Plan Economics. Schedule 1.3(e) of the Agreement is
hereby deleted and replaced in its entirety with Exhibit A hereto and Schedule
6.1 of the Agreement is hereby deleted and replaced in its entirety with Exhibit
B hereto. Sections 2(a) and 2(b) of Amendment No. One are deleted in their
entirety and replaced by language included in the updated Schedule 6.1 of the
Agreement, which is attached hereto as Exhibit B. Section 13 of the Gordmans
Amendment is deleted in its entirety.





ACTIVE 241371473



--------------------------------------------------------------------------------




3.
Section 12.1 - Term and Expiration. Section 16 of the Gordmans Amendment is
hereby deleted in its entirety; provided, however that the parties acknowledge
and agree that the Option Grant Bonus described therein has been paid by Bank to
Stage and shall not be refunded by Stage for any reason. Section 12.1 of the
Agreement, as amended, is hereby deleted in its entirety and replaced with the
following:



“12.1 Term and Expiration. Upon execution by authorized representatives of both
parties, and unless terminated as provided herein, this Agreement shall become
effective as of the Effective Date and remain in effect until July 31, 2024
(“Initial Term”). This Agreement shall automatically renew for successive two
(2)-year terms (each a “Renewal Term”) thereafter, unless either party provides
the other with at least twelve (12) months’ written notice of its intention not
to renew this Agreement beyond the expiration of the Initial Term or
then-current Renewal Term.”


4.
Amendment No. 8 Signing Bonus. In consideration for extending the Agreement from
July 31st, 2021 to July 31st, 2024, within three (3) Business Days of the full
execution of this Amendment No. 8, Bank shall pay to Stage an amount equal to
[****], which shall be referred to herein as the “Amendment No. 8 Signing
Bonus”. Bank shall pay the Amendment No. 8 Signing Bonus as set forth in 6.2 of
the Agreement. If Stage properly terminates the Agreement pursuant to any
express right of termination provided hereunder, Stage will not be obligated to
repay any amount of the Amendment No. 8 Signing Bonus. If Bank properly
terminates the Agreement between August 1, 2021 and July 31, 2024 (such period
shall be referred to herein as the “Amendment No. 8 Extension Period”) pursuant
to any express right of termination provided in the Agreement, Stage will be
obligated to repay an amount calculated as follows: (A) [****] multiplied by (B)
the quotient obtained by dividing the number of complete months remaining in the
Amendment No. 8 Extension Period from the termination’s effective date by
thirty-six (36). If Bank properly terminates the Agreement prior to the
Amendment No. 8 Extension Period, Stage will be obligated to repay the Amendment
No. 8 signing Bonus in full. For clarity, the parties acknowledge and agree that
the Signing Bonus defined in Section C of Schedule 6.1, including as amended by
Exhibit B hereto, has been paid in full by Bank.



5.
Credit Card Reissue. The parties hereby agree that clause (iv) of paragraph 3 of
Schedule 2.4(c) of the Agreement is amended in its entirety as follows:



(iv) fourth, during [****] or as soon as commercially practicable thereafter,
but in any event prior to [****].  Such re-issuance shall include substantially
all Cardholders who have made a Purchase using an Account during the eighteen
(18) month period immediately prior to the re-issuance (excluding a control
population of such Cardholders). Bank will also test re-issuance to Cardholders
who have not made a Purchase using an Account during the eighteen (18) month
period immediately prior to the re-issuance but who have made a Purchase using
an Account during the six (6) month period beginning eighteen (18) months
immediately prior to the re-issuance and ending twenty-four (24) months
immediately prior to the re-issuance.  Bank represents and warrants to Stage
that the reissuance contemplated by this Section is permitted by Applicable Law
and Bank’s Corporate Reissuance Policy. Should any such re-issuance of the
Credit Card plastics not comply with Applicable Law or Bank's Corporate
Reissuance Policy, in lieu of the reissuance Bank shall, promptly following such
determination, pay to Stage an amount equal [****] and Stage shall use such
funds, in its sole reasonable discretion, to fund credit marketing program(s.)


6.
Counterparts; Effectiveness. This Amendment No. 8 may be executed in any number
of counterparts, each of which when so executed shall be deemed to be an
original, but all of such counterparts shall together constitute one and the
same instrument.



7.
General. This Amendment No. 8 shall not be changed, modified or amended except
in writing and signed by both of the parties hereto. Except as specifically
amended in this Amendment No. 8,



ACTIVE 241371473                        2



--------------------------------------------------------------------------------




the provisions of the Agreement, as amended, remain unaffected and in full force
and effect. The provisions of this Amendment No. 8 shall prevail in the event of
any conflict between the provisions hereof and the provisions of the Agreement.


ACTIVE 241371473                        3



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, SSI and Bank have executed this Amendment No. 8 in manner
and form sufficient to bind them on the Amendment No. 8 Effective Date.


                            
STAGE STORES, INC.
 
COMENITY BANK (formerly known as WORLD FINANCIAL NETWORK BANK)
 
 
 
 
 
 
 
 
 
By:
/s/ Jason Curtis
 
By:
/s/ John Marion
 
 
 
 
 
 
 
Jason Curtis
 
John Marion
 
Printed Name
 
Printed Name
 
 
 
 
 
 
 
EVP, CFO
 
President
 
Title
 
Title
 





ACTIVE 241371473                        4



--------------------------------------------------------------------------------






Exhibit A to Amendment No. 8




Schedule Error! Reference source not found.
Measurement Period Summary


 
 
MP1
MP2
MP3
MP4
MP5
MP6
MP7
MP8
MP9
MP10
MP11
MP12
MP13
Measurement
Period (MP)
 
8/1/12
through 12/31/12
2013
2014
2015
2016
2017
2018
2019
2020
2021
2022
2023
1/1/2024
through 7/31/24
$/Account Mailed (OPEX)
(Schedule Error! Reference source not found.)
 
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
Paperless Statement Target (Schedule Error! Reference source not found.)
 
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
Target Penetration Rate
(Schedule Error! Reference source not found.)
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
Apps/Store Target Average
(Schedule Error! Reference source not found.)
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]









ACTIVE 241371473                        5



--------------------------------------------------------------------------------









Exhibit B to Amendment No. 8


Schedule Error! Reference source not found.
Plan Economics
A.
Discount Fees on Regular Revolving Purchases

On Regular Revolving Purchases, Stage shall [****].
B.
Discount Fees on Promotional Program Purchases

If and when the parties agree to the terms of any Promotional Program, such
terms may include a Discount Fee (which may be no discount) that may be charged
on Net Sales on Promotional Program Purchases as agreed by the parties.
For purposes of Sections A and B of this Schedule Error! Reference source not
found.: the term “Discount Fee” (if/when applicable) shall mean an amount to be
charged or credited by Bank to Stage equal to the applicable Net Sales
associated with agreed transaction types multiplied by the Discount Rate, and
the term “Discount Rate” shall mean the rate agreed by the parties by which the
Net Sales associated with agreed transaction types settled to Stage shall be
discounted.
C.
Signing Bonus

Within three (3) Business Days of the full execution of this Agreement, Bank
shall pay to Stage an amount equal to [****], which shall be referred to herein
as the “Signing Bonus”.
If Stage properly terminates this Agreement pursuant to any express right of
termination provided hereunder, Stage will not be obligated to repay any amount
of the Signing Bonus.
If Bank properly terminates this Agreement before July 31, 2021 pursuant to any
express right of termination provided hereunder, Stage will be obligated to
repay an amount calculated as follows: (1) the sum of all payments due under
Section F of this Schedule Error! Reference source not found. that have not yet
been paid to Bank in accordance with the terms thereof plus [****] shall be
(2) multiplied by the quotient obtained by dividing the number of complete
months remaining until July 31, 2021 from the termination’s effective date by
one hundred eight (108). For clarity, the parties acknowledge and agree that the
Signing Bonus defined in Section C of Schedule 6.1, including as amended by
Exhibit B hereto, has been paid in full by Bank.
D.
Monthly Net Portfolio Yield Payment

On a monthly basis, within ten (10) days after the end of each calendar month,
Bank shall pay to Stage a “Monthly Net Portfolio Yield Payment”, which is an
amount equal to [****] of the Monthly Net Portfolio Yield for the just concluded
month. By way of example, a sample calculation of the Monthly Net Portfolio
Yield Payment is attached hereto as Attachment A to this Schedule Error!
Reference source not found.. The “Monthly Net Portfolio Yield” will be
calculated as follows.
•
A = Plan revenue assessed after waivers and adjustments (versus collected, for
clarity) during the subject month, comprised of: finance charges + late fees +
all other Cardholder Fees + all Ancillary Income;

•
B = Plan write-offs, net of all recoveries during the subject month (write-offs
will be defined as total receivable write-offs, not principal write-offs); and

•
C = operating expenses: Billing Statements issued through any medium multiplied
by the Operating Expense Amount. For Measurement Periods 1-3 (as defined in
Schedule Error! Reference source not found.), the “Operating Expense Amount”
charged per billing statement will be [****]. For each Measurement Period
thereafter, the “Operating Expense Amount” shall be equal to the Operating
Expense Amount for the immediately preceding Measurement Period adjusted based
on the CPI as of the last day of the immediately preceding Measurement Period;
subject to the adjustment described below. For Measurement Periods 3-12, there
will be a predetermined “Paperless Statement Target,” which shall be measured as
the figure equal to the total of all Billing Statements presented electronically
during a period as a percentage of all Billing Statements presented during the
same period. Beginning in Measurement Period 4, if in the prior Measurement
Period the applicable Paperless Statement Target (defined on Schedule Error!
Reference source not found.) was met, the Operating Expense Amount will be
adjusted by only [****] of the CPI corresponding to the preceding Measurement
Period, if there was a positive increase in the applicable CPI. By way of
clarification, the adjustment will be [****] of CPI in the event that the
applicable Paperless Payment Target was not met. In the event the applicable CPI
is negative in any period, the cost per Billing Statement in the next
Measurement Period will be reduced the full amount of the decline in CPI.

•
Monthly Net Portfolio Yield = (A - B- C)

•
For avoidance of doubt, under no circumstance will the Monthly Net Portfolio
Yield calculation result in Stage making a payment to Bank.

•
The term “Ancillary Income” shall mean (i)(A) all amounts charged to a
Cardholder with respect to the use of an Account or Card for Protection Programs
and Bank Enhancement Marketing Services minus (B) only with respect to
Protection Programs and Bank Enhancement Marketing Services offered indirectly
by Bank through a third-party vendor, amounts retained by the third-party vendor
and/or paid to the third-party vendor by Bank; plus (B) all amounts collected by
Bank from third-parties (other than Cardholders) with regard to Bank Enhancement
Marketing Services. Ancillary Income excludes amounts charged to a Cardholder
for Purchases, amounts charged to a Cardholder for Stage Recurring Billing
Programs, and any Cardholder Fees. For clarity, the Protection Programs
identified on Schedule 3.11(a) of the Agreement are Protection Programs offered
directly by Bank and not through a third-party vendor and accordingly, the
Ancillary Income from such Protection Programs shall be calculated under
subclause (i) (A) of the definition of Ancillary Income without reduction
pursuant to subclause (i) (B) of the definition of Ancillary Income.

•
As of the Amendment No. 1 Effective Date, the term “Cardholder Fees” shall mean
all fees and charges assessed by Bank to a Cardholder with respect to an Account
or a Credit Card other than those charged for Protection Programs, Bank
Enhancement Marketing Services, and pay-by-phone fees. Thus, by way of example,
Cardholder Fees includes late fees, NSF fees, document fees and internet payment
fees. For clarity, Cardholder Fees does not include amounts charged to a
Cardholder for Purchases or amounts charged to Cardholder for Stage Recurring
Billing Programs. By way of clarity, other than pay-by-phone fees, those fees
and charges assessed by Bank to Cardholders are not excluded from the definition
of Cardholder Fees or Ancillary Income because, for internal accounting
purposes, Bank accounts for them as off-sets to expenses.

•
For purposes of this Schedule Error! Reference source not found., the term “CPI”
shall mean, the annual year-end core Consumer Price Index (excluding food and
energy) for the United States as published by the U.S. Bureau of Labor
Statistics.

Note: Payments will be initiated by ACH and Monthly Net Portfolio Yield Payments
will take effect as of signing Amendment No. 8. Further, to the extent that any
Wind-down Period extends beyond July 31, 2024, Measurement Period 13 shall be
extended until the termination or expiration of the Wind-down Period for
purposes of calculating the Monthly Net Portfolio Yield Payments during such
Wind-down Period.


Cost per statement:
•
Measurement Period 1: [****]

•
Measurement Period 2: [****]

•
Measurement Period 3: [****]

•
Measurement Period 4: [****] * CPI adjustor based on MP 3 ending paperless rate

•
Measurement Period 5: cost per statement for MP 4 * CPI adjustor based on MP 4
ending paperless rate

•
Measurement Period 6: cost per statement for MP 5 * CPI adjustor based on MP 5
ending paperless rate

•
Measurement Period 7: cost per statement for MP 6 * CPI adjustor based on MP 6
ending paperless rate

•
Measurement Period 8: cost per statement for MP 7 * CPI adjustor based on MP 7
ending paperless rate

•
Measurement Period 9: cost per statement for MP 8 * CPI adjustor based on MP 8
ending paperless rate

•
Measurement Period 10: cost per statement for MP 9 * CPI adjustor based on MP 9
ending paperless rate

•
Measurement Period 11: cost per statement for MP 10 * CPI adjustor based on MP
10 ending paperless rate

•
Measurement Period 12: cost per statement for MP 11 * CPI adjustor based on MP
11 ending paperless rate

•
Measurement Period 13: cost per statement for MP 12 * CPI adjustor based on MP
12 ending paperless rate



E.
Annual Portfolio Performance Bonus

Stage shall earn an “Annual Portfolio Performance Bonus” in respect of each
Measurement Period in accordance with the provisions of this Section E. Bank
shall pay each such Annual Portfolio Performance Bonus via ACH (i) with respect
to the first Measurement Period within the first six (6) months following the
end of such Measurement Period; and (ii) with respect to each Measurement Period
thereafter, within ten (10) days of the end of each such Measurement Period. For
avoidance of doubt, the parties agree that each Annual Portfolio Performance
Bonus shall be fully accrued as of the last day of the respective Measurement
Period. By way of example, sample calculations of the Annual Portfolio
Performance Bonus for a stub year and a full year are attached hereto as
Attachment B to this Schedule Error! Reference source not found.. The Annual
Portfolio Performance Bonus shall be calculated based on the following formula
and stated as a percentage of Average Annual Accounts Receivable for the period
being measured:
“Adjusted Net Yield” shall mean:
[****] of the sum of each Monthly Net Portfolio Yield for each month during the
Measurement Period minus [****] of the Average Annual Accounts Receivable for
the Annual Portfolio Performance Plan Year minus [****].
For any calendar year in which the Adjusted Net Yield is greater than [****] of
the Average Annual Accounts Receivable for the Measurement Period, Bank shall
pay to Stage an amount equal to [****] of the difference of the Adjusted Net
Yield minus [****] of the Average Annual Accounts Receivable for the Measurement
Period. During any stub year (less than twelve (12) months), the calculation of
the Annual Portfolio Performance Bonus shall be pro rated as indicated on the
sample calculation on Attachment B to this Schedule Error! Reference source not
found..
For purposes of this calculation, the term “Average Annual Accounts Receivable”
shall mean the sum of the end-of-month Accounts Receivable for each of month
during a Measurement Period divided by the number of months in such Measurement
Period.
For avoidance of doubt, under no circumstance will the Annual Portfolio
Performance Bonus result in Stage making a payment to Bank.


F.
Implementation

The financial arrangements under the 2004 Agreement shall apply through and
including July 31, 2012. The Monthly Net Portfolio Yield Payment and the Annual
Portfolio Performance Bonus shall begin to accrue as of August 1, 2012 with
respect to Billing Statements issued on or after that date.












Stage Stores/WFNB
CONFIDENTIAL                                    Amended and Restated PLCCPA
Schedule Error! Reference source not found. - 1
ACTIVE 241371473

--------------------------------------------------------------------------------





Attachment A
to
Schedule Error! Reference source not found.
Sample Monthly Yield Payment Calculation
 
Calculation
Example
A1
Finance Charges ($MM)
 
[****]
A2
Late Fees ($MM)
 
[****]
A3
Other Cardholder Fees ($MM)
 
[****]
A4
Ancillary Income ($MM)
 
[****]
A
PLAN REVENUE ($MM)
A1+A2+A3+A4
[****]
 
 
 
 
B
PLAN WRITE-OFFS (net of all recoveries, total receivable, not principal
write-offs) ($MM)
[****]
 
 
 
 
C
STATEMENTS MAILED
 
[****]
 
 
 
 
D
COST PER STATEMENT ($)1
[****]
[****]
1 Cost Per Statement to be adjusted according to CPI Adjustments outlined in
Schedule Error! Reference source not found.
 
 
 
 
E
APPLICABLE PLAN MONTH OPERATING EXPENSES ($MM)
C X D
[****]
 
 
 
 
F
Monthly Net Portfolio Yield Pool
A - B - E
[****]
G
Partner Share of Monthly Net Portfolio Yield
[****]
 
H
SSI MONTHLY NET PORTFOLIO YIELD PAYMENT
F X G
[****]



*Actual calculations will not be rounded.










Stage Stores/WFNB
CONFIDENTIAL                                    Amended and Restated PLCCPA
Schedule Error! Reference source not found. - 5
ACTIVE 241371473

--------------------------------------------------------------------------------






Attachment B
to
Schedule Error! Reference source not found.
Annual and Stub Performance Bonus Calculation
Annual Calculation
Annual Performance Bonus
Calculation / Value
Example
A
Program Year Average Receivables ($MM)
 
[****]
B
50% of Annual Net Portfolio Yield Pool ($MM)
Sum of Monthly Net Portfolio Yield for the Measurement Period X [****]
[****]
C
Cost of Funds Proxy ($MM)
A X [****]
[****]
D
Standard Adjustment ($MM)
[****]
[****]
E
ADJUSTED NET YIELD
B - C - D
[****]
 
 
 
 
F
5.35% Hurdle ($MM)
A X [****]
[****]
G
Annual Bonus Pool1 ($MM)
E - F
[****]
H
SSI ANNUAL PERFORMANCE BONUS ($MM)
G x [****]
[****]

1 In the event the Annual Bonus Pool is negative, Stage will not receive an
Annual Performance Bonus payment
Stub1 Calculation
Annual Performance Bonus
Calculation / Value
Example
 
A
Stub Period Average Receivables ($MM)
 
[****]
 
B
50% of Stub Period Net Portfolio Yield Pool ($MM)
Sum of Monthly Net Portfolio Yield for the Stub Period X [****]
[****]
 
C
Cost of Funds Proxy ($MM)
A X [****] X Prorated Time Frame2
[****]
 
D
Prorated Adjustment ($MM)
[****] X Prorated Time Frame2
[****]
 
E
ADJUSTED NET YIELD
B - C - D
[****]
 
 
 
 
 
 
F
5.35% Hurdle ($MM)
A X [****] X Prorated Time Frame2
[****]
 
G
Prorated Bonus Pool3 ($MM)
E - F
[****]
 
H
SSI STUB PERIOD PERFORMANCE BONUS ($MM)
G x [****]
[****]
 
1 Calculations assume a five (5) month stub period
 
2 Prorated Timeframe equals months in stub period divided by twelve (12)
3 If the stub period Prorated Bonus Pool is negative, Stage will not receive an
Annual Performance Bonus for the Measurement Period.
 







ACTIVE 241371473